

115 S2236 IS: Congressional Harassment Reform Act
U.S. Senate
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2236IN THE SENATE OF THE UNITED STATESDecember 14, 2017Mrs. Gillibrand (for herself, Mr. Cruz, Mr. Booker, Mrs. Ernst, Ms. Murkowski, Ms. Baldwin, Mrs. Shaheen, Mrs. Feinstein, Mr. Gardner, Mr. Portman, Mr. Graham, Mr. Sullivan, Mr. Cornyn, Ms. Harris, Ms. Hassan, Ms. Cortez Masto, Mr. Blumenthal, Ms. Hirono, Ms. Warren, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require covered discrimination and covered harassment awareness and prevention training for
			 Members, officers, employees, interns, fellows, and detailees of Congress
			 within 30 days of employment and annually thereafter, to require a
			 biennial climate survey of Congress, to amend the enforcement process
			 under the Office of Congressional Workplace Rights for covered
			 discrimination and covered harassment complaints, and for other purposes.
	
 1.Short titleThis Act may be cited as the Congressional Harassment Reform Act.
		ITraining and climate survey
 101.DefinitionsIn this title: (1)Covered discriminationThe term covered discrimination means—
 (A)discrimination described in any of subparagraphs (A) through (E) of paragraph (2); (B)discrimination prohibited by section 201, 206, or 210 of the Congressional Accountability Act of 1995; or
 (C)a violation of section 207 of such Act that is related to discrimination described in subparagraph (A) or (B).
 (2)Covered harassmentThe term covered harassment means harassment that is— (A)discrimination because of race, color, religion, sex, or national origin under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);
 (B)discrimination because of age under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.);
 (C)discrimination on the basis of disability under title I of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.) or section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791);
 (D)discrimination because of genetic information under title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.); or
 (E)discrimination on the basis of status concerning service in a uniformed service under section 4311(a) of title 38, United States Code.
 (3)Covered office of the House of RepresentativesThe term covered office of the House of Representatives means an office, including a joint commission or joint committee, employing employees of the House of Representatives.
 (4)Covered office of the SenateThe term covered office of the Senate means an office, including a joint commission or joint committee, employing employees of the Senate.
 (5)Covered position in the House of RepresentativesThe term covered position in the House of Representatives means a position as— (A)a Member of the House of Representatives, including a Delegate or Resident Commissioner to Congress;
 (B)an elected or appointed officer of the House of Representatives; (C)an employee of the House of Representatives;
 (D)an intern or fellow in a covered office of the House of Representatives— (i)without regard to whether the intern or fellow receives compensation; and
 (ii)in the case of an intern or fellow that does receive compensation, without regard to the source of the compensation; or
 (E)a detailee in a covered office of the House of Representatives, without regard to whether the service is on a reimbursable basis.
 (6)Covered position in the SenateThe term covered position in the Senate means a position as— (A)a Member of the Senate;
 (B)an elected or appointed officer of the Senate; (C)an employee of the Senate;
 (D)an intern or fellow in a covered office of the Senate— (i)without regard to whether the intern or fellow receives compensation; and
 (ii)in the case of an intern or fellow that does receive compensation, without regard to the source of the compensation; or
 (E)a detailee in a covered office of the Senate, without regard to whether the service is on a reimbursable basis.
 (7)Employee of the House of RepresentativesThe term employee of the House of Representatives means an employee whose pay is disbursed by the Chief Administrative Officer of the House of Representatives, without regard to the term of the appointment.
 (8)Employee of the SenateThe term employee of the Senate means an employee whose pay is disbursed by the Secretary of the Senate, without regard to the term of the appointment.
 (9)Head of a covered officeThe term head of a covered office, when used with respect to a covered office of the Senate or a covered office of the House of Representatives, means the Member of Congress, elected or appointed officer of Congress, or manager of the covered office having final authority to appoint, hire, discharge, and set the terms, conditions, or privileges of the employment of the employees employed by the covered office.
 (10)Initial training dateThe term initial training date means, with respect to an individual in a covered position in the House or an individual in a covered position in the Senate, the first date on which the applicable training required for such individual under section 102(b) is offered under section 102(c).
 (11)Manager of a covered officeThe term manager of a covered office, when used with respect to a covered office of the Senate or a covered office of the House of Representatives, means an employee of the covered office empowered to effect a significant change in the employment status of another employee of the covered office, such as hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a decision causing a change in benefits.
 (12)Office of Congressional Workplace RightsThe term Office of Congressional Workplace Rights means the Office of Congressional Workplace Rights established under section 301 of the Congressional Accountability Act of 1995 (2 U.S.C. 1381), as amended by section 217 (formerly known as the Office of Compliance).
				102.Required covered discrimination and covered harassment awareness and prevention training for
			 members,
			 officers, employees, interns,
			 fellows, and detailees of Congress within 30 days of employment and
			 annually thereafter
				(a)Establishment of rules requiring  covered discrimination and covered harassment awareness and
			 prevention
			 training within 30 days of
			 employment and annually thereafter
					(1)Requirements for the Senate
 (A)In generalNot later than 120 days after the date of enactment of this Act, the Committee on Rules and Administration of the Senate—
 (i)shall issue rules that require— (I)each individual elected, appointed, or assigned to a covered position in the Senate after the initial training date, who was not serving in a covered position in the same covered office of the Senate immediately before being so elected, appointed, or assigned, to complete training described in subsections (b) and (c)—
 (aa)not later than 30 days after the date on which the individual begins serving in the covered position; and
 (bb)annually thereafter as long as the individual serves in a covered position in the Senate; (II)each individual serving in a covered position in the Senate on the initial training date, to complete such training—
 (aa)not later than 30 days after the initial training date; and (bb)annually thereafter as long as the individual serves in a covered position in the Senate; and
 (III)a designee of each covered office of the Senate to— (aa)annually submit to the Committee a certification indicating whether each individual serving in a covered position in such covered office has completed such training; and
 (bb)submit, by not later than the last day of each Congress, to the Secretary of the Senate a certification indicating whether each individual serving in a covered position in such covered office has completed the training requirements under this title during that Congress; and
 (ii)may establish additional requirements for the training on covered discrimination and covered harassment awareness and prevention that is offered to individuals serving in covered positions in the Senate under this section.
 (B)Coordination with other requirementsIn issuing rules under subparagraph (A)(i), the Committee on Rules and Administration of the Senate shall—
 (i)review the requirements of S. Res. 330 (115th Congress), agreed to November 9, 2017; and
 (ii)ensure that the rules issued under subparagraph (A)(i) meet the requirements of this title while preventing or limiting conflicts and duplication of requirements under the regulations or guidance issued under such Senate Resolution.
							(2)Requirements for the House of Representatives
 (A)In generalNot later than 120 days after the date of enactment of this Act, the Committee on House Administration of the House of Representatives—
 (i)shall issue rules that require— (I)each individual elected, appointed, or assigned to a covered position in the House of Representatives after the initial training date, who was not serving in a covered position in the same covered office of the House of Representatives immediately before being so elected, appointed, or assigned, to complete training described in subsections (b) and (c)—
 (aa)not later than 30 days after the date on which the individual begins serving in the covered position; and
 (bb)annually thereafter as long as the individual serves in a covered position in the House of Representatives;
 (II)each individual serving in a covered position in the House of Representatives on the initial training date, to complete such training—
 (aa)not later than 30 days after the initial training date; and (bb)annually thereafter as long as the individual serves in a covered position in the House of Representatives; and
 (III)a designee of each covered office of the House of Representatives to— (aa)annually submit to the Committee a certification indicating whether each individual serving in a covered position in such covered office has completed the training; and
 (bb)submit, by not later than the last day of each Congress, to the Chief Administrative Officer of the House of Representatives a certification indicating whether each individual serving in a covered position in such covered office has completed the training requirements under this title during that Congress; and
 (ii)may establish additional requirements for the training on covered discrimination and covered harassment awareness and prevention offered to individuals serving in a covered position in the House of Representatives under this section.
 (B)Coordination with other requirementsIn issuing rules under subparagraph (A)(i), the Committee on House Administration of the House of Representatives shall—
 (i)review the requirements of H. Res. 630 (115th Congress), agreed to November 29, 2017; and
 (ii)ensure that the rules issued under subparagraph (A)(i) meet the requirements of this title while preventing or limiting conflicts and duplication of requirements under the regulations issued under such House Resolution.
 (b)Requirements for trainingThe training on covered discrimination and covered harassment awareness and prevention required under this section shall—
 (1)be provided by the Office of Congressional Workplace Rights; (2)include—
 (A)information and practical guidance regarding any applicable Federal laws concerning the prohibition against and the prevention and correction of covered discrimination and covered harassment and the rights of survivors of covered harassment in employment;
 (B)practical examples aimed at instructing supervisors in the prevention of covered discrimination, covered harassment, and retaliation;
 (C)presentations by individuals with knowledge and expertise in the prevention of covered discrimination, covered harassment, and retaliation;
 (D)a discussion of the consequences for perpetrators of covered discrimination and covered harassment; (E)information regarding the prohibition under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) of retaliation against any witness to, or individual who experiences, covered discrimination or covered harassment and who has—
 (i)opposed the covered discrimination or covered harassment; or (ii)initiated proceedings, made a charge, or testified, assisted, or participated in any manner in a hearing or other proceeding relating to such covered discrimination or covered harassment;
 (F)information regarding how an individual in a covered position in the Senate or a covered position in the House of Representatives reports covered discrimination or covered harassment to the Office of Congressional Workplace Rights;
 (G)in the case of training provided to individuals who are Members of Congress (including a Delegate or Resident Commissioner to Congress), elected and appointed officers of Congress, heads of covered offices of Congress, and managers of covered offices of Congress, information regarding the role of such individuals in recognizing and responding to harassment and harassment complaints; and
 (H)any additional content required under paragraph (1)(A)(ii), or (2)(A)(ii), of subsection (a) by the Committee on Rules and Administration of the Senate or the Committee on House Administration of the House of Representatives (as applicable); and
 (3)require that an individual demonstrate mastery of the subject matter through an assessment in order to complete the training.
					(c)Provision of training
 (1)In generalThe Office of Congressional Workplace Rights shall— (A)by not later than 60 days after the date on which the Committee on Rules and Administration of the Senate and the Committee on House Administration of the House of Representatives issue rules under paragraph (1) or (2) of subsection (a), develop and offer training on covered discrimination and covered harassment awareness and prevention that meets the requirements of subsection (b), subject to paragraph (2);
 (B)periodically update the training on covered discrimination and covered harassment awareness and prevention, including any materials relating to such training; and
 (C)periodically provide recordkeeping information to, as applicable— (i)the Committee on House Administration of the House of Representatives;
 (ii)the Committee on Rules and Administration of the Senate;
 (iii)the Committee on Ethics of the House of Representatives; and (iv)the Select Committee on Ethics of the Senate,
							regarding the individuals serving in
			 covered positions in
			 the Senate or in covered positions in the House of Representatives,
			 respectively,	who
 have completed the training(2)ConsultationThe Office of Congressional Workplace Rights shall, in implementing the training described in paragraph (1), consult with—
 (A)entities having significant expertise in identifying, preventing, and responding to covered harassment; and
 (B)covered harassment survivors or covered harassment confidential advisors. (d)Publication of certifications for each Congress (1)Publication of certification in the SenateNot later than 30 days after the first day of each Congress, the Secretary of the Senate shall publish each certification submitted to the Secretary of the Senate, in accordance with the rules issued under subsection (a)(1)(A)(i) and the requirements of subsection (a)(1)(A)(i)(III)(bb), with respect to the previous Congress on the public website of the Secretary of the Senate.
 (2)Publication of certification in the House of RepresentativesNot later than 30 days after the first day of each Congress, the Chief Administrative Officer of the House of Representatives shall publish each certification submitted to the Chief Administrative Officer of the House of Representatives, in accordance with the rules issued under subsection (a)(2)(A)(i) and the requirements of subsection (a)(2)(A)(i)(III)(bb), with respect to the previous Congress on the public website of the Chief Administrative Officer of the House of Representatives.
 103.Workplace climate survey of Congress relating to covered discrimination and covered harassmentNot later than 120 days after the date of enactment of this Act, and every 2 years thereafter, the Office of Congressional Workplace Rights shall—
 (1)carry out an anonymous survey of individuals serving in covered positions in the Senate or in covered positions in the House of Representatives—
 (A)to determine—
 (i)the scope of covered discrimination and covered harassment in Congress;
 (ii)whether covered discrimination and covered harassment prevention and reform efforts are working to curb the prevalence of covered discrimination and covered harassment in Congress; and
 (iii)whether the complaint and reporting process regarding instances of covered discrimination and covered harassment in Congress is sufficient; and
 (B)that does not request any information, and is not conducted by any method, that would make a respondent or respondent's office identifiable; and
 (2)(A)prepare a report regarding the findings of the survey described in paragraph (1) that does not reveal the methods used by the Office of Congressional Workplace Rights to gather responses to the survey; and
 (B)submit the report only to the Committee on Rules and Administration of the Senate, the Committee on Rules of the House of Representatives, the Select Committee on Ethics of the Senate, and the Committee on Ethics of the House of Representatives.
					IICongressional Accountability Act of 1995
 201.DefinitionsSection 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301) is amended— (1)by redesignating paragraphs (3) and (4) through (12) as paragraphs (5) and (7) through (15), respectively;
 (2)by inserting after paragraph (2) the following:  (3)Connected worker (A)Covered employeesFor purposes of paragraph (5), the term connected worker means—
 (i)an intern or fellow serving in a position in an employing office— (I)without regard to whether the intern or fellow receives compensation; and
 (II)if the intern or fellow does receive compensation, without regard to the source of compensation; or
 (ii)a detailee serving in a position in an employing office, without regard to whether the service is on a reimbursable basis.
 (B)Subgroups of covered employeesFor purposes of each of paragraphs (8) through (11), the term defined in the paragraph involved, used with respect to covered discrimination or covered harassment, includes a connected worker (as defined in subparagraph (A)) in an office that employs employees referred to in that paragraph.
 (4)Covered discriminationIn this section, the term covered discrimination means— (A)discrimination described in any of subparagraphs (A) through (E) of paragraph (6);
 (B)discrimination prohibited by section 210; or (C)a violation of section 207 that is related to discrimination described in subparagraph (A) or (B), or a violation of section 4311(b) of title 38, United States Code, that is related to discrimination described in paragraph (6)(E).;
 (3)in paragraph (5), as redesignated by paragraph (1) of this section, by striking any employee and inserting any employee and, used with respect to covered discrimination or covered harassment, any connected worker;
 (4)by inserting after paragraph (5), as redesignated by paragraph (1) of this section, the following:  (6)Covered harassmentThe term covered harassment means harassment that is—
 (A)discrimination because of race, color, religion, sex, or national origin under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);
 (B)discrimination because of age under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.);
 (C)discrimination on the basis of disability under title I of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.) or section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791);
 (D)discrimination because of genetic information under title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.); or
 (E)discrimination on the basis of status concerning service in a uniformed service under section 4311(a) of title 38, United States Code.
							; and 
 (5)in paragraphs (10) and (11), by striking paragraph (3) and inserting paragraph (5). 202.Rights and protections; responsibilities of head of employing officeSection 201 of the Congressional Accountability Act of 1995 (2 U.S.C. 1311) is amended—
 (1)in subsection (a)— (A)(i)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively;
 (ii)by aligning the margins of such subparagraphs with the margins of subparagraph (A) of subsection (b)(1); and
 (iii)by striking All personnel and inserting the following:  (1)In generalAll personnel; and
 (B)by adding at the end the following:  (2)Responsibilities (A)In generalIf an individual who is the head of an employing office, or the highest ranking employee of the head of the employing office, is aware of, or a reasonable individual in the position involved would be aware of, covered discrimination or covered harassment in the office, the individual shall carry out the responsibility described in subparagraph (B).
 (B)ResponsibilitiesThe individual referred to in subparagraph (A) shall make affirmative efforts to address, and prevent the recurrence of, covered discrimination or covered harassment in the office.; and
 (2)in subsection (b)— (A)in paragraph (1), by striking subsection (a)(1) and inserting subsection (a)(1)(A);
 (B)in paragraph (2), by striking subsection (a)(2) and inserting subsection (a)(1)(B); and (C)in paragraph (3), by striking subsection (a)(3) and inserting subsection (a)(1)(C).
 203.Public services and accommodationsSection 210 of the Congressional Accountability Act of 1995 (2 U.S.C. 1331) is amended by striking subsection (d) and inserting the following:
				
					(d)Available procedures
 (1)In generalThe procedures of title IV shall apply to allegations of violations of this part. (2)ApplicationFor purposes of applying title IV—
 (A)to an allegation of a violation of a provision listed in subsection (b), of title II of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq.)—
 (i)a reference in title IV to a covered employee shall be considered to be a reference to a qualified individual with a disability, as defined in section 201 of that Act (42 U.S.C. 12131); and
 (ii)a reference in title IV to an employing office shall be considered to be a reference to an entity listed in subsection (a) that provides public services, programs, or activities; and
 (B)to an allegation of a violation of a provision listed in subsection (b), of title III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181 et seq.)—
 (i)a reference in title IV to a covered employee shall be considered to be a reference to an individual with a disability, as defined in section 3 of that Act (42 U.S.C. 12102); and
 (ii)a reference in title IV to an employing office shall be considered to be a reference to an entity listed in subsection (a) that owns, leases (or leases to), or operates a place of public accommodation, as defined in section 301 of that Act (42 U.S.C. 12181)..
 204.General provisionsSection 225(e) of the Congressional Accountability Act of 1995 (2 U.S.C. 1361(e)) is amended by striking Only and inserting Except in the case of an allegation of covered discrimination or covered harassment, only.
 205.NoticesPart E of title II of the Congressional Accountability Act of 1995 (2 U.S.C. 1361) is amended by adding at the end the following:
				
 226.NoticesEvery employing office shall post and keep posted (in conspicuous places upon its premises where notices to covered employees are customarily posted) a notice provided by the Office that—
 (1)describes the rights, protections, and procedures applicable to covered employees of the employing office under this Act, concerning covered discrimination and covered harassment; and
 (2)includes contact information for the Office. . 206.Confidential advisorSection 302 of the Congressional Accountability Act of 1995 (2 U.S.C. 1382) is amended—
 (1)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively, and (2)by inserting after subsection (c) the following:
					
						(d)Confidential Advisor
 (1)In generalThe Executive Director shall— (A)appoint, and fix the compensation of, and may remove, a Confidential Advisor; or
 (B)designate an employee of the Office to serve as a Confidential Advisor. (2)Duties (A)Voluntary servicesThe Confidential Advisor shall offer to provide the services described in subparagraph (B), which a covered employee may accept or decline.
 (B)ServicesThe services referred to in subparagraph (A) are— (i)informing, on a confidential basis, a covered employee who has experienced a practice that may be covered discrimination or covered harassment about the employee's rights under this Act;
 (ii)consulting, on a confidential basis, with a covered employee who has experienced a practice that may be covered discrimination or covered harassment; and
 (iii)assisting, on a confidential basis, a covered employee who seeks consideration under title IV of an allegation involving covered discrimination or covered harassment in understanding the procedures, and the significance of the procedures, described in that title.
									.
				207.Overall procedure
 (a)Voluntary proceedingsSection 401 of the Congressional Accountability Act of 1995 (2 U.S.C. 1401) is amended— (1)in the first sentence—
 (A)by striking part A and inserting part A or B; (B)in paragraph (1), by inserting , which shall be voluntary in the case of an allegation of covered discrimination or covered harassment before the semicolon; and
 (C)in paragraph (2), by inserting , which shall be voluntary in the case of an allegation of covered discrimination or covered harassment before the semicolon; and
 (2)in the second sentence, by inserting (or a request for counseling, mediation, or a hearing, concerning an allegation of covered discrimination or covered harassment) after for counseling under section 402.
 (b)NotificationSection 401 of the Congressional Accountability Act of 1995, as amended by subsection (a), is further amended—
 (1)by striking Except and inserting the following:  (a)Overall procedureExcept; and
 (2)by adding at the end the following:  (b)Notification after allegation of covered discrimination or covered harassmentOn receiving a request, under this title, for counseling or another proceeding for consideration of alleged covered discrimination or covered harassment, the Office shall provide to the employee written notification that describes the rights, protections, and procedures applicable to a covered employee who is raising such an allegation.
 (c)No requirement To present allegation first to employing officeNotwithstanding any provision of law, regardless of whether a covered employee follows the employing office's procedures for initially presenting an allegation, or information about the allegation, of covered discrimination or covered harassment to the employing office—
 (1)the covered employee is privileged to request and obtain, under this title, counseling or another proceeding for consideration of alleged covered discrimination or covered harassment; and
 (2)the covered employee— (A)may file a complaint with the Office in accordance with section 405 or file a civil action with a court in accordance with section 408;
 (B)may proceed without prejudice under the corresponding procedures specified in title IV including obtaining any available remedy; and
 (C)shall be entitled to protection from intimidation, reprisal, or other discrimination described in section 207 as provided in that section..
 (c)Availability of remote work assignment or paid leave during pendency of proceduresSection 401 of the Congressional Accountability Act of 1995 (2 U.S.C. 1401), as amended by subsection (b), is further amended by adding at the end the following new subsection:
					
						(d)Availability of remote work assignment or paid leave during pendency of procedures
							(1)Requirements for employing offices
 (A)Remote work assignmentAt the request of a covered employee who alleges covered discrimination or covered harassment by the covered employee’s employing office, during the pendency of any of the procedures available under this title for consideration of the allegation, the employing office shall permit the covered employee to carry out the employee’s responsibilities from a remote location instead of from the location of the employing office.
 (B)Exception for work assignments required to be carried out onsiteIf, in the determination of the covered employee’s employing office, a covered employee who makes a request under this paragraph cannot carry out the employee’s responsibilities from a remote location, the employing office shall grant paid leave to a covered employee during the pendency of the procedures available under this title for the covered employee.
								(2)Exclusion from cap on number of employees of office of Member or committee of the House of
 RepresentativesIf the office of a Member or committee of the House of Representatives grants a covered employee of such office paid leave under paragraph (1), during the period in which the employee is on paid leave, the employee shall not be counted among the number of employees of the office—
 (A)in the case of the office of a Member of the House, for purposes of section 104(a) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(a)); or
 (B)in the case of the office of a committee of the House, for purposes of any rule or regulation of the House that governs the number of employees the committee may appoint.
 (3)Exception for arrangements subject to collective bargaining agreementsParagraph (1) does not apply to the extent that it is inconsistent with the terms and conditions of any collective bargaining agreement that is in effect with respect to an employing office..
 (d)Electronic reporting systemSection 401 of the Congressional Accountability Act of 1995 (2 U.S.C. 1401), as amended by subsection (c), is further amended by adding at the end the following new subsection:
					
 (e)Use of electronic reporting systemThe Office shall establish and operate an electronic reporting system through which a covered employee may initiate a proceeding under this title, and that will keep an electronic record of the date and time at which the proceeding is initiated..
 208.CounselingSection 402(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1402(a)) is amended, in the first sentence—
 (1)by striking part A and inserting part A or B; and (2)by inserting or, in the case of an allegation of covered discrimination or covered harassment, may request voluntary counseling by the Office before the period.
				209.Mediation
 (a)Voluntary mediationSection 403(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1403(a)) is amended— (1)by striking Not later and inserting the following:
						
 (1)In generalExcept as provided in paragraph (2), not later; and (2)by adding at the end the following:
						
 (2)Allegation of covered discrimination or covered harassmentIn the case of an allegation of covered discrimination or covered harassment— (A)for a covered employee who requests counseling under section 402, not later than 15 days after receipt by the employee of notice of the end of the counseling period under section 402, but prior to making an election under section 404, the covered employee who alleged a violation of a law may file a request for voluntary mediation with the Office; and
 (B)for a covered employee who does not request such counseling, not later than 180 days after the date of the alleged violation, but prior to making an election under section 404, the covered employee may file a request for voluntary mediation with the Office..
 (b)Requiring parties To be separated during mediation at request of employeeSection 403(b)(2) of the Congressional Accountability Act of 1995 (2 U.S.C. 1403(b)(2)) is amended by striking meetings with the parties and all that follows and inserting the following: “meetings with the parties—
					
						(1)
 held for the purpose of resolving the dispute between the covered employee and the employing office; and
 (2)(A)except as provided in subparagraph (B), conducted separately or jointly; or (B)at the request of a covered employee who alleges covered discrimination or covered harassment, during which the parties shall be separated..
 210.Election of proceedingSection 404 of the Congressional Accountability Act of 1995 (2 U.S.C. 1404) is amended— (1)by striking Not later and inserting the following:
					
 (1)In generalExcept as provided in subsection (b), not later; and (2)by adding at the end the following:
					
 (b)Allegation of covered discrimination or covered harassmentIn the case of an allegation of covered discrimination or covered harassment— (1)for a covered employee who requests mediation under section 403 (or does not, but requests counseling under section 402), not later than 90 days after the end of the period of mediation (or counseling), the covered employee may either—
 (A)file a complaint as described in subsection (a)(1); or (B)file a civil action as described in subsection (a)(2); and
 (2)for a covered employee who does not request such mediation (or counseling), not later than 180 days after the date of the alleged violation, the covered employee may either—
 (A)file a complaint as described in subsection (a)(1); or (B)file a civil action as described in subsection (a)(2)..
				211.Complaint and proceeding
 (a)In generalSection 405(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1405(a)) is amended by striking subsection (a) and inserting the following:
					
						(a)Complaint
 (1)In generalExcept as provided in paragraph (2)— (A)a covered employee may, upon the completion of mediation under section 403, file a complaint with the Office; and
 (B)the respondent to the complaint shall be the employing office— (i)(I)involved in the violation; or
 (II)in which the violation is alleged to have occurred; and (ii)about which mediation was conducted.
 (2)Allegation of covered discrimination or covered harassmentIn the case of an allegation of covered discrimination or covered harassment— (A)a covered employee may file a complaint with the Office as described in section 404(b); and
 (B)the respondent to the complaint shall be the employing office— (i)involved in the violation; or
 (ii)in which the violation is alleged to have occurred.. (b)Investigatory powersSection 405 of the Congressional Accountability Act of 1995 (2 U.S.C. 1405) is amended by striking subsection (e) and inserting the following:
					
						(e)Investigations and discovery
 (1)InvestigationsThe Office shall have the authority to conduct investigations regarding complaints of covered discrimination or covered harassment filed under this section, including investigations with respect to practices experienced by former covered employees that may be covered discrimination or covered harassment.
 (2)DiscoveryReasonable prehearing discovery may be permitted at the discretion of the hearing officer regarding a complaint filed under this section.. 
 212.Judicial reviewSection 407 of the Congressional Accountability Act of 1995 (2 U.S.C. 1407) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (A), by striking part A and inserting part A or B; (B)by striking subparagraph (B); and
 (C)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; and (2)in subsection (b)—
 (A)in paragraph (1), by striking subsection (a)(1) (A) or (B) and inserting subsection (a)(1)(A); and (B)in paragraphs (1) and (2), by striking subsection (a)(1) (C) or (D) and inserting subsection (a)(1) (B) or (C).
 213.Civil actionSection 408(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1408(a)) is amended— (1)in the first sentence, by striking who has completed counseling under section 402 and mediation under section 403 and inserting who meets the applicable requirements of section 404; and
 (2)in the second sentence, by inserting or a violation that is covered discrimination or covered harassment before the period. 214.SettlementsSection 414 of the Congressional Accountability Act of 1995 (2 U.S.C. 1414) is amended—
 (1)by striking Any and inserting the following:  (a)In generalAny;
 (2)in the first sentence, by striking 210,; (3)by inserting after the first sentence the following: Such a settlement that relates, in part or in whole, to an allegation of covered discrimination or covered harassment by a Member of Congress (as defined in section 415(f)) shall be publicly disclosed by the Office, unless the covered employee bringing the allegation objects or the Member obtains a nondisclosure determination under subsection (b).; and
 (4)by adding to the end the following:  (b)ExceptionIn the case of a settlement that relates, in part or in whole, to an allegation of covered discrimination or covered harassment by a Member of Congress (as defined in section 415(f)), in a situation in which the covered employee involved does not object to public disclosure of the settlement, the Member may request a nondisclosure determination. If the appropriate committee finds by a preponderance of the evidence, based on any record from a proceeding under this title that may have existed on the date of the settlement, and using a rebuttable presumption in favor of requiring disclosure, that the Member has not engaged in the alleged covered discrimination or covered harassment, the committee shall issue a nondisclosure determination. The committee shall issue the determination and the committee's rationale for the determination in writing.
 (c)DefinitionsIn this section: (1)Appropriate committeeThe term appropriate committee has the meaning given the term in section 415(f).
 (2)Nondisclosure determinationThe term nondisclosure determination means a determination from the appropriate committee that the settlement shall not be publicly disclosed under subsection (a)..
 215.Personal liability of Members of CongressSection 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) is amended— (1)in subsection (a), by inserting after the first sentence the following: Under no circumstances may an employing office use funds from the Members’ Representational Allowance under section 101 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5341), the Senators' Official Personnel and Office Expense Account, or any appropriated funds other than funds appropriated under this subsection, for the payment of awards and settlements under this Act.;
 (2)in subsection (c), by striking section 201(a)(3) and inserting section 201(a)(1)(C); and
 (3)by adding at the end the following:
					
						(d)Committee approvals
 Before a payment is made from the account described in subsection (a) for a settlement for covered discrimination or covered harassment in an employing office described in subparagraph (A) or (B) of section 101(12), the chair and ranking member of the appropriate committee shall approve the payment.
						(e)Personal liability of Members of Congress for payment of settlements and awards
 (1)ReimbursementIf a payment is made from the account described in subsection (a) for an award or settlement that relates, in part or in whole, to an allegation of covered discrimination or covered harassment by a Member of Congress, the Member of Congress who is alleged to have committed the discrimination or harassment shall, except as provided in subparagraph (2), reimburse the account for the amount of the award or settlement.
 (2)ExceptionIn the case of a settlement that relates, in part or in whole, to an allegation of covered discrimination or covered harassment by a Member of Congress, the Member may request a nonreimbursement determination. If the appropriate committee finds by a preponderance of the evidence, based on any record from a proceeding under this title that may have existed on the date of the payment, and using a rebuttable presumption in favor of requiring reimbursement, that the Member of Congress has not engaged in the alleged covered discrimination or covered harassment, the committee shall issue a nonreimbursement determination. The committee shall issue the determination and the committee's rationale for the determination in writing. Unless the settlement is not publicly disclosed under section 414, such determination and rationale shall be publicly disclosed by the Office.
 (3)ConstructionNothing in this section shall be construed to require a Member of Congress to reimburse the account under paragraph (1), with respect to an allegation of covered discrimination, or covered harassment, that is wholly committed by an employee of the employing office involved.
 (f)DefinitionsIn this section— (1)the term appropriate committee means—
 (A)if the personal office of a Member of, or a Committee of, the House of Representatives, or a joint committee chaired by such a Member, seeks a payment under subsection (d), or a Member of the House of Representatives seeks a determination under subsection (e), the Committee on Ethics of the House of Representatives; and
 (B)if the personal office of a Senator, or a Committee of the Senate, or a joint committee chaired by a Senator, seeks a payment under subsection (d), or a Senator seeks a determination under subsection (e), the Senate Select Committee on Ethics;
 (2)the term covered discrimination or covered harassment by a Member of Congress means— (A)covered discrimination that was committed personally by a Member of Congress;
 (B)quid pro quo covered harassment that was committed personally by a Member of Congress; and (C)hostile environment covered harassment if a Member of Congress personally committed—
 (i)severe conduct that created a hostile environment; or (ii)at least one act that was part of pervasive conduct that created a hostile environment; and
 (3)the term nonreimbursement determination means a determination from the appropriate committee that the Member shall not be responsible for reimbursement under subsection (a)..
 216.ConfidentialitySection 416 of the Congressional Accountability Act of 1995 (2 U.S.C. 1416) is amended— (1)in subsection (f)—
 (A)by striking or in favor of the charging party under section 210,; and (B)by striking or charging party; and
 (2)by adding at the end the following:
					
 (g)ClarificationNothing in this Act shall be construed to prohibit any covered employee from disclosing information that forms the basis of the covered employee's allegation of covered discrimination or covered harassment, if the information contained in the allegation was not obtained in a confidential proceeding..
				217.Office of Congressional Workplace Rights
 (a)ReferencesParagraphs (1), (2), (5)(H), (12)(D), (13), (14), and (15) of section 101 (as redesignated by section 201 of this Act), sections 210(a)(9), 215(e)(1), 220(e)(2)(G), and 301(a), and paragraphs (4) and (5) of section 304(c) of the Congressional Accountability Act of 1995 (2 U.S.C. 1301, 1331(a)(9), 1341(e)(1), 1351(e)(2)(G), 1381(a), 1384(c)) are amended by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (b)HeadingsTitle III of the Congressional Accountability Act of 1995 (2 U.S.C. 1381 et seq.) is amended by striking the headings for title III and section 301 and inserting the following:
					
						IIIOffice of Congressional Workplace Rights
							301.Establishment of Office of Congressional Workplace Rights. 
				218.Application of Congressional Accountability Act of 1995 to the Library of Congress
				(a)Application
					(1)Application through definitions
 (A)In generalSection 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301), as redesignated by section 201 of this Act, is amended—
 (i)in paragraph (5)— (I)in subparagraph (H), by striking or at the end;
 (II)in subparagraph (I), by striking the period and inserting ; or; and (III)by adding at the end the following:
									
 (J)the Library of Congress, except for section 220.; and (ii)in paragraph (12)—
 (I)in subparagraph (C), by striking or at the end; (II)in subparagraph (D), by striking the period and inserting ; or; and
 (III)by adding at the end the following:  (E)the Library of Congress, except for section 220..
 (B)Public services and accommodationsSection 210(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1331(a)) is amended— (i)in paragraph (9), by striking and at the end;
 (ii)in paragraph (10), by striking the period and inserting ; and; and (iii)by adding at the end the following:
								
 (11)the Library of Congress.. (C)Labor-management regulationsSection 220(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1351(a)) is amended—
 (i)in paragraph (2), in the paragraph heading, by striking (2) Definition.— and inserting (2) Application.—; and (ii)by adding at the end the following:
								
 (3)DefinitionsFor purposes of this section, the term covered employee does not include an employee of the Library of Congress, and the term employing office does not include the Library of Congress.. (2)Conforming amendments to ActThe Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) is amended—
 (A)in section 204(a)(2) (2 U.S.C. 1314(a)(2)), by striking and the Library of Congress each place it appears; (B)in section 205(a)(2) (2 U.S.C. 1315(a)(2)), by striking and the Library of Congress each place it appears;
 (C)in section 206(a)(2) (2 U.S.C. 1316(a)(2))— (i)in subparagraph (B), by striking and the Library of Congress; and
 (ii)in subparagraph (C), by striking and the Library of Congress; (D)in section 215(a)(2) (2 U.S.C. 1341(a)(2))—
 (i)in subparagraph (C), by striking , the Library of Congress,; and (ii)in subparagraph (D), by striking and the Library of Congress; and
 (E)in section 415(a) (2 U.S.C. 1415(a))— (i)by striking the comma after General Accounting Office and inserting or; and
 (ii)by striking , or the Library of Congress. (b)Election of proceeding (1)ProcedureSection 401(a)(3) of the Congressional Accountability Act of 1995 (2 U.S.C. 1401(a)(3)), as designated by section 207(b) of this Act, is amended—
 (A)in the matter preceding subparagraph (A), by striking either; (B)in subparagraph (A), by striking , or at the end and inserting a semicolon;
 (C)in subparagraph (B), by striking the period and inserting ; or; and (D)by adding at the end the following:
							
 (C)in the case of a Library claimant (as defined in section 404(d)), a proceeding described in section 404(b)(3) that relates to the violation at issue..
 (2)ElectionSection 404 of the Congressional Accountability Act of 1995 (2 U.S.C. 1404), as amended by section 210 of this Act, is further amended—
 (A)in subsection (a)— (i)in paragraph (1), by striking , or at the end and inserting a semicolon;
 (ii)in paragraph (2), by striking the period and inserting ; or; and (iii)by adding at the end the following:
								
 (3)in the case of a Library claimant, bring the claim, complaint, or charge that is brought for a proceeding before the corresponding Federal agency, under the corresponding direct provision.;
 (B)in subsection (b)— (i)in paragraph (1)—
 (I)in subparagraph (A), by striking or at the end; (II)in subparagraph (B), by striking and at the end; and
 (III)by adding at the end the following:  (C)in the case of a Library claimant, bring the claim, complaint, or charge that is brought for a proceeding before the corresponding Federal agency, under the corresponding direct provision; and; and
 (ii)in paragraph (2)— (I)in subparagraph (A), by striking or at the end;
 (II)in subparagraph (B), by striking the period and inserting ; and; and (III)by adding at the end the following:
									
 (C)in the case of a Library claimant, bring the claim, complaint, or charge that is brought for a proceeding before the corresponding Federal agency, under the corresponding direct provision.; and
 (C)by adding at the end the following:  (c)Election after proceedings initially brought under other civil rights or labor lawA Library claimant who initially brings a claim, complaint, or charge under a direct provision for a proceeding before a Federal agency may, prior to requesting a hearing under the agency's procedures, elect to—
 (1)bring any civil action relating to the claim, complaint, or charge, that is available to the Library claimant;
 (2)file a complaint with the Office in accordance with section 405; or (3)file a civil action in accordance with section 408 in the United States district court for the district in which the employee is employed or for the District of Columbia.
 (d)DefinitionsIn this section: (1)Direct actThe term direct Act means an Act (other than this Act), or provision of the Revised Statutes, that is specified in section 201, 202, 203, or 210.
 (2)Direct provisionThe term direct provision means a provision (including a definitional provision) of a direct Act that applies the rights or protections of a direct Act (including rights and protections relating to nonretaliation or noncoercion) to a Library claimant.
 (3)Library claimantThe term Library claimant means— (A)with respect to a direct provision (other than a provision described in subparagraph (B)), an employee of the Library of Congress who is covered by that direct provision, and
 (B)with respect to a direct provision that applies the rights or protections of title II or III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq., 12181 et seq.), an individual who is eligible to provide services for or receive services from the Library of Congress and who is covered by that provision..
 (c)Prospective applicabilityThis section and the amendments made by this section— (1)shall take effect on the date of enactment of this section; and
 (2)shall apply to any charge, complaint, or claim, that is made on or after the date of enactment of this section, of a violation of—
 (A)section 201, 202, 203, 207, or 210 of the Congressional Accountability Act of 1995 (2 U.S.C. 1311 et seq.); or
 (B)a direct provision as defined in section 404(d) of the Congressional Accountability Act of 1995 (2 U.S.C. 1404(d) (as added by subsection (b)).
 219.Conforming amendmentsThe table of contents in section 1(b) the Congressional Accountability Act of 1995 is amended— (1)by striking the item relating to the part heading for part A of title II and inserting the following:
					Part A—Employment discrimination, family and medical leave, and other protections and benefits; 
 (2)in the items relating to part E of title II, by adding at the end the following:
					Sec.  226. Notices.;
 and(3)by striking the items relating to the title heading for title III, and section 301, and inserting the following:
					TITLE III—OFFICE OF CONGRESSIONAL WORKPLACE RIGHTS Sec. 301. Establishment of Office of Congressional Workplace Rights..
				